MEMORANDUM OF DECISION.
Chester Quimby appeals the judgment convicting him of unlawful sexual contact under 17-A M.R.S.A. § 255(1)(C) (Supp. 1988) entered pursuant to a jury verdict in the Superior Court (Penobscot County; *1054Beaulieu, J.). He contends that there was insufficient evidence for the jury to find beyond a reasonable doubt that he touched the victim “for the purpose of arousing or gratifying sexual desire or for the purpose of causing bodily injury or offensive physical contact.” 17-A M.R.S.A. § 251(1)(D) (Supp.1988). Our review of the evidence, however, persuades us that the jury could rationally find every element of the crime beyond a reasonable doubt. State v. Lyons, 466 A.2d 868, 870 (Me.1983); State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.